       CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Lisa A. Biron,                                       Case No. 20-cv-2110 (WMW/ECW)

                            Plaintiff,
                                                               ORDER
       v.

Michael Carvajal et al.,

                            Defendants.


       This matter is before the Court on the July 20, 2021 Report and Recommendation

(R&R) of United States Magistrate Judge Elizabeth Cowan Wright. (Dkt. 76.) The R&R

recommends denying Plaintiff Lisa A. Biron’s motion for preliminary injunctive relief,

granting Defendants’ motion to dismiss, and dismissing Biron’s amended complaint

without prejudice. Biron filed objections to the R&R. For the reasons addressed below,

Biron’s objections are overruled, the R&R is adopted, Biron’s motion for preliminary

injunctive relief is denied, and the amended complaint is dismissed without prejudice.

                                    BACKGROUND1

       Biron is an inmate at the Federal Correctional Institution in Waseca, Minnesota

(FCI-Waseca). Defendants are three employees of the Federal Bureau of Prisons (BOP).

Specifically, Defendant Michael Carvajal is the Director of the BOP, Defendant Mistelle



1
       As the R&R provides a detailed factual and procedural history, the Court only
briefly summarizes the background of this litigation and the facts relevant to the pending
objections to the R&R.
       CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 2 of 13




Starr is the Warden of FCI-Waseca, and Defendant Deanna Hiller is the Unit Manager of

Biron’s unit at FCI-Waseca.

       Before her incarceration, Biron was licensed to practice law in New Hampshire

and Massachusetts. During her incarceration, Biron has litigated numerous cases in this

District and in other courts on her own behalf, including challenges to her criminal

conviction, civil lawsuits against prison officials, and family law and attorney discipline

matters. In this lawsuit, Biron alleges that Defendants have interfered with her ability to

litigate her other lawsuits in several ways.

       According to Biron, beginning in July 2019, Defendants have refused to deliver

her mail. Biron alleges that FCI-Waseca’s mail-handling procedures have “resulted in

important mail from legal associations and others being returned to the senders unopened,”

and “[i]mportant legal information relevant to [Biron’s] active litigation was not

delivered to [Biron].” Defendants’ handling of Biron’s mail allegedly has prejudiced her

ability to litigate her various lawsuits.

       Biron also alleges that she has inadequate access to law library resources. Inmates

at FCI-Waseca have access to an electronic database called the Electronic Law Library

(ELL). The computers from which inmates can access the ELL, as well as typewriters

for inmate use, are in the recreation building at FCI-Waseca. According to Biron, the

legal resources in the ELL are updated “only four (4) times per year prejudicing [Biron’s]

ability to litigate her active civil cases and criminal cases.” Although the ELL includes




                                               2
       CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 3 of 13




legal resources pertaining to federal law, the ELL does not include state-law materials.

Biron alleges that the ELL’s lack of state-law resources also has prejudiced her.

       After the COVID-19 pandemic began in early 2020, FCI-Waseca began imposing

restrictions on inmate movement, including inmate access to the ELL computers and

typewriters. According to Biron, Defendants denied or limited Biron’s requested access

to the ELL and typewriter on several occasions between May 2020 and September 2020.

Biron alleges that these restrictions hindered her ability to draft documents for use in her

other lawsuits and prevented her from effectively litigating those lawsuits.

       Biron commenced this action against Defendants in September 2020, and

Defendants removed the case to this Court on October 5, 2020. Biron filed an amended

complaint on October 14, 2020. In the amended complaint, Biron alleges that Defendants

(1) denied Biron meaningful access to the prison law library and its resources, (2) failed

to provide adequate legal resources in the prison law library, and (3) failed to deliver

Biron’s mail containing legal information. According to Biron, these actions interfered

with Biron’s access to the courts, in violation of her rights protected by the First

Amendment and the Fourteenth Amendment of the United States Constitution. Biron

also alleges that Defendants’ actions contravene the BOP’s “established regulations,” in

violation of the Administrative Procedure Act (APA).

       On November 16, 2020, Biron moved for preliminary injunctive relief.             On

February 8, 2021, Defendants moved to dismiss Biron’s amended complaint or, in the

alternative, for summary judgment. In a July 20, 2021 R&R, the magistrate judge




                                             3
       CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 4 of 13




recommends dismissing Biron’s access-to-courts and APA claims for failure to state a

claim on which relief can be granted.2 See Fed. R. Civ. P. 12(b)(6). The magistrate

judge also recommends denying Biron’s motion for preliminary injunctive relief. Biron

filed objections to the R&R, which are limited to challenging the R&R’s

recommendation to dismiss her claims.

                                        ANALYSIS

       A district court reviews de novo those portions of the R&R to which specific

objections are made. 28 U.S.C. § 636(b)(1)(C). In doing so, a district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.; accord Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3).

       Biron objects to the R&R’s recommendation to dismiss her access-to-courts and

APA claims. If a complaint fails to state a claim on which relief can be granted,

dismissal is warranted. See Fed. R. Civ. P. 12(b)(6). When determining whether a

complaint states a facially plausible claim, a district court accepts the factual allegations

in the complaint as true and draws all reasonable inferences in the plaintiff’s favor.

Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010). Factual allegations

must be sufficient to “raise a right to relief above the speculative level” and “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007). Legal conclusions couched as factual allegations may be disregarded. See


2
       In the alternative, the magistrate judge recommends granting summary judgment
to Defendants. For the reasons addressed below, the Court need not reach this alternative
analysis.


                                              4
       CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 5 of 13




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a pro se plaintiff’s complaint must

be construed liberally, the complaint must allege sufficient facts to support the plaintiff’s

claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). On a motion to dismiss, a

district court may consider the complaint, exhibits attached to the complaint, documents

that are necessarily embraced by the complaint, and relevant public records without

converting the motion into one for summary judgment. Stahl v. U.S. Dep’t of Agric., 327

F.3d 697, 700 (8th Cir. 2003); Mattes v. ABC Plastics, Inc., 323 F.3d 695, 697 n.4 (8th

Cir. 2003). The Court addresses each of Biron’s claims in turn.

       I.     Biron’s Access-to-Courts Claim

       Biron first objects to the R&R’s recommendation to dismiss her access-to-courts

claim. The R&R recommends dismissing this claim because Biron has not plausibly

alleged that Defendants’ conduct caused an actual injury to her.

       An inmate’s constitutional right of access to the courts includes access to

“adequate law libraries or adequate assistance from persons trained in the law.” Bounds v.

Smith, 430 U.S. 817, 828 (1977). However, this is not “an abstract, freestanding right to

a law library or legal assistance, [and] an inmate cannot establish relevant actual injury

simply by establishing that his prison’s law library or legal assistance program is subpar

in some theoretical sense.” Lewis v. Casey, 518 U.S. 343, 351 (1996). Prison authorities

are not obligated to provide inmates with every possible means of legal assistance for

every conceivable civil claim an inmate seeks to advance. Kelsey v. Minnesota, 622 F.2d

956, 958 & n.2 (8th Cir. 1980).




                                             5
         CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 6 of 13




         When alleging that her meaningful access to the courts has been denied, an inmate

must allege that prison officials caused an “actual injury,” namely, that a “nonfrivolous

and arguably meritorious underlying legal claim” was frustrated or impeded. White v.

Kautzky, 494 F.3d 677, 680 (8th Cir. 2007). Alleging a theoretical inadequacy is not

sufficient. Lewis, 518 U.S. at 351. Rather, an inmate must show a causal connection

between a library inadequacy and an actual injury. See Entzi v. Redmann, 485 F.3d 998,

1005 (8th Cir. 2007). Absent an explanation demonstrating how the alleged library

inadequacy either prevented the inmate from filing an arguably meritorious legal claim or

caused an arguably meritorious claim to be dismissed as deficient, the inmate’s “alleged

injuries are merely speculative.” Hartsfield v. Nichols, 511 F.3d 826, 833 (8th Cir.

2008).

         Biron alleges that Defendants impeded her ability to access the courts in three

ways: (1) failing to deliver Biron’s legal mail, (2) providing inadequate and incomplete

law library resources, and (3) restricting Biron’s access to the ELL and typewriter during

the COVID-19 pandemic. Notably, although Biron has been involved in numerous

lawsuits during her incarceration, including family law and attorney discipline matters,

her right of access to the courts does not apply to lawsuits unrelated to her conviction,

sentence, or conditions of confinement:

               The tools [the constitution] requires to be provided are those
               that the inmates need in order to attack their sentences,
               directly or collaterally, and in order to challenge the
               conditions of their confinement. Impairment of any other
               litigating capacity is simply one of the incidental (and




                                             6
      CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 7 of 13




              perfectly constitutional) consequences of conviction and
              incarceration.

Lewis, 518 U.S. at 355. Accordingly, to state an access-to-courts claim, Biron must

plausibly allege that Defendants’ conduct actually impeded her ability to assert a

“nonfrivolous and arguably meritorious underlying legal claim” challenging her criminal

conviction, sentence, or conditions of confinement. White, 494 F.3d at 680.

       The only such allegations in Biron’s amended complaint pertain to Case No.

19-cv-2938, in which United States District Judge Susan Richard Nelson dismissed

Biron’s claim that three BOP officials had violated Biron’s constitutional rights. See

Biron v. Carvajal (Biron I), No. 19-cv-2938-SRN-LIB, 2020 WL 5812970 (D. Minn.

Sept. 30, 2020).3 In the instant case, Biron does not allege any facts suggesting that

Defendants’ mail-delivery procedures impacted her ability to litigate Biron I in any way.4

Nor does Biron allege any specific facts suggesting that the lack of state-law resources in

FCI-Waseca’s law library affected her ability to litigate Biron I, which involved a

federal-law claim.5 Instead, the only alleged nexus between Defendants’ conduct and


3
       In her objections to the R&R, Biron improperly attempts to supplement the
allegations in her amended complaint with additional factual details about other lawsuits.
But the Court limits its motion-to-dismiss analysis to the allegations in the amended
complaint and public records necessarily embraced by the amended complaint.
4
       Indeed, the amended complaint does not allege any details about the legal mail
that Defendants failed to deliver, let alone what lawsuit these undelivered mailings
pertained to or what injury Biron suffered as a result of any undelivered mail.
5
      The amended complaint alleges that “many federal convictions and sentences are
based on prior state convictions, and without access to the relevant state’s law,
postconviction petitions cannot be filed.” An access-to-courts claim must be based on an


                                            7
      CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 8 of 13




Biron’s ability to litigate Biron I pertains to whether Defendants’ restrictions on Biron’s

access to the ELL and typewriter actually impeded Biron’s ability to assert meritorious

legal claims in Biron I. In this regard, the amended complaint specifically alleges that,

because Biron “did not have access to the law library or typewriter, she failed to follow

local and federal court rules, and because of this her motion for leave to amend her

complaint [in Biron I] was denied.”

       As the R&R correctly observes, the public records in Biron I belie Biron’s

allegation that Defendants’ restrictions on her access to the FCI-Waseca law library and

typewriter caused the denial of her motion to amend her complaint in Biron I. In Biron I,

the district court denied Biron’s motion to amend her complaint because she failed to

comply with multiple procedural rules.6 2020 WL 5812970, at *4–5. But even assuming

that FCI-Waseca’s law library did not include access to those procedural rules, the

relevant rules were provided to Biron by the defendants in Biron I when they opposed her

motion to amend the complaint, quoted the rules, and described the procedural defects in

Biron’s motion.    In her pending objections to the R&R, Biron concedes that “the

defendants [in Biron I] informed her of those [rules] in their Opposition to her Motion for


actual injury, not general speculation that the prison’s resources will be “subpar in some
theoretical sense.” Lewis, 518 U.S. at 351. Biron’s vague allegations about state-law
research she wanted to pursue are insufficient to establish an access-to-courts claim.
6
       Notably, the fact that Biron’s filings in Biron I were handwritten rather than typed
was not a basis for denying her motion to amend the complaint. As such, any limitations
on Biron’s access to a typewriter at FCI-Waseca did not impede Biron’s ability to either
correct the procedural defects in her motion to amend the complaint or otherwise litigate
an arguably meritorious legal claim in Biron I.


                                            8
       CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 9 of 13




Leave to Amend.”       Despite this knowledge, Biron did not attempt to correct the

procedural defects in her motion until three months later, nor did she seek an extension of

time to do so. As the district court in Biron I observed:

              Her handwritten filings are very legible, well-organized, and
              cite appropriate legal authority. Had she sought additional
              time or a stay of proceedings due to limited access to the law
              library and typewriters, she was certainly able to seek such
              relief.

Id. at *4. Biron neither sought an extension of time to correct the procedural defects in

her motion to amend her complaint, nor sought reconsideration of the district court’s

subsequent denial of her motion. As such, the Court agrees with the R&R’s conclusion

that Biron’s litigation strategy, not the limitations on her access to the prison law library

and typewriter, resulted in the denial of her motion to amend her complaint in Biron I.

       In her objections to the R&R, Biron argues that she “needed more than access to

just the court rules to properly prepare the proposed amended complaint” in Biron I.

Biron contends that she “wanted to research the law concerning the new claims she was

contemplating.” This argument is unavailing for at least four reasons. First, the amended

complaint in this case does not allege that Defendants impeded Biron’s ability to research

substantive legal claims in Biron I. Instead, the amended complaint alleges only that

Defendants caused Biron to “fail[ ] to follow local and federal court rules.” Second,

Biron has neither identified what “new claims she was contemplating” asserting in Biron

I nor established that those claims would be nonfrivolous and arguably meritorious. See

Lewis, 518 U.S. at 351 (recognizing that an access-to-courts claim cannot be based on a




                                             9
      CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 10 of 13




general speculative assertion that the prison’s legal resources are “subpar in some

theoretical sense”). Third, even if Biron had additional meritorious claims to assert in

Biron I, it is undisputed that Biron never sought an extension of time to amend her

complaint in that case. Fourth, because the district court dismissed Biron I without

prejudice, Biron retains the ability to advance arguably meritorious legal claims in the

future.

          For these reasons, Biron has not stated an access-to-courts claim because she has

not plausibly alleged that Defendants’ conduct caused an “actual injury” by frustrating or

impeding her ability to advance a “nonfrivolous and arguably meritorious underlying

legal claim.” White, 494 F.3d at 680. Accordingly, Biron’s objections to this aspect of

the R&R are overruled.

          II.   Biron’s Administrative Procedure Act (APA) Claim

          Biron also objects to the R&R’s recommendation to dismiss her APA claim, in

which Biron alleges that Defendants’ actions violate the BOP’s “established regulations.”

Although the amended complaint does not clearly identify the legal basis for Biron’s

APA claim, Biron has asserted in subsequent filings that she is advancing an “Accardi

claim.” The R&R construes Biron’s amended complaint liberally as asserting a claim

under United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260 (1954). The R&R

recommends dismissing this claim because Biron has not plausibly alleged that

Defendants violated BOP regulations or that Biron sustained an injury as a result.




                                             10
      CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 11 of 13




      “Regulations with the force and effect of law supplement the bare bones” of

federal statutes, and federal agencies must follow their own “existing valid regulations.”

Accardi, 347 U.S. at 265, 268; accord Damus v. Nielsen, 313 F. Supp. 3d 317, 335–36

(D.D.C. 2018). The “Accardi doctrine bars administrative agencies from taking action

inconsistent with their internal regulations when it would affect individual rights.”

United States v. Lee, 274 F.3d 485, 492 (8th Cir. 2001).

      In the amended complaint, Biron alleges that Defendants have violated the BOP’s

“established regulations,” and she quotes several BOP regulations. But the amended

complaint does not clearly identify which regulations Defendants have violated. The

regulations Biron cites involve the BOP’s discretionary responsibilities to, among other

things, “afford[ ] an inmate reasonable access to legal materials” and a “reasonable

opportunity to prepare legal documents” and to “allow preparation of documents in living

quarters” when doing so is “practical.” None of the BOP regulations quoted in the

amended complaint guarantees inmates a particular manner or length of access to legal

resources, typewriters, or other tools. As such, the amended complaint does not plausibly

allege that Defendants’ actions violated any particular BOP regulation in any particular

manner.7

      Moreover, even if the amended complaint plausibly alleged that Defendants

violated a particular BOP regulation, Biron also must allege that the violation affected


7
       In her objections to the R&R, Biron improperly attempts to supplement the
allegations in her amended complaint with additional factual details. The Court must
disregard facts that have not been alleged in the operative pleading.


                                            11
      CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 12 of 13




Biron’s individual rights. Lee, 274 F.3d at 492. Significantly, “there is no federal

constitutional liberty interest in having . . . prison officials follow prison regulations.”

Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003); accord Bonner v. Fed. Bureau of

Prisons, 196 F. App’x 447, 448 (8th Cir. 2006) (observing that “a violation of prison

regulations in itself does not give rise to a constitutional violation”). Although Biron has

a right of access to the courts, Biron has not plausibly alleged a violation of that right, for

the reasons addressed in Part I of this Order.

       Accordingly, Biron’s objections to this aspect of the R&R are overruled.

       III.   Clear-Error Review

       Because no party specifically objects to any other aspect of the R&R, the Court

reviews the remainder of the R&R for clear error. See Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (per curiam); see also Fed. R. Civ. P. 72(b) advisory committee’s

note (“When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”). Having

carefully performed this review, the Court finds no clear error. For this reason, the Court

adopts the R&R in full.

                                          ORDER

       Based on the R&R, foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

       1.     Plaintiff Lisa A. Biron’s objections to the July 20, 2021 R&R, (Dkt. 79),

are OVERRULED;




                                              12
     CASE 0:20-cv-02110-WMW-ECW Doc. 81 Filed 09/16/21 Page 13 of 13




      2.     The July 20, 2021 R&R, (Dkt. 76), is ADOPTED;

      3.     Plaintiff Lisa A. Biron’s motion for preliminary injunctive relief, (Dkt. 22),

is DENIED;

      4.     Defendants’ motion to dismiss, (Dkt. 52), is GRANTED; and

      5.     The amended complaint, (Dkt. 5), is DISMISSED WITHOUT

PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 16, 2021                              s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                           13
